DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on November 9, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiterman et al. (U.S. 5,137,212).  Fiterman et al. teaches a disposal bin 10, comprising an outer housing, the outer housing 11 configured to receive an inner bin 62 in a lower portion thereof (figure 5), the outer housing 11 including a deposit opening 22 in an upper portion thereof through which a disposal item may be introduced into the outer housing 11, and an inner bin 62, the inner bin 62 received in the lower portion of the outer housing (figure 5), the inner bin 62 defining an inner bin opening (top open end of 62) in an open upper end thereof for receiving a disposal item when the disposal item is deposited through the deposit opening of the outer housing (figure 4).

Regarding claim 8, the housing forms a flat top surface at 18.

Regarding claim 11, the outer housing 11 includes an access opening at lead line 24 governed by an access door 30, configured to permit the inner bin to be moved in and out of the outer housing.

Regarding claim 12, a slidable toggle locking system 120 (see also 122; figure 5) to hold the access door 30 closed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fiterman et al. (U.S. 5,137,212) in view of Brown et al. (U.S. 2009/0184125). Fiterman et al. discloses the claimed invention except for the drop-through door.  Brown et al. teaches that it is known to provide an inner container with a drop-through door (see element 140).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Fiterman et al. with the drop-through door, as taught by Brown et al., in order to minimize odor escaping from the inner container.

Regarding claim 3, the deposit opening is governed by an isolation door 32.

Regarding claim 5, the drop-through door (140 of Brown et al.) is a trap door style drop-through door biased in a closed position.

Regarding claim 6, the drop-through door (of Brown et al.) is secured to the inner bin with snap lock handles (elements 152 of Brown et al.).

Regarding claim 7, the isolation door 32 is in a front panel of the outer housing (see figure 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fiterman et al. (U.S. 5,137,212) in view of Brown et al. (U.S. 2009/0184125), as applied to claim 2 above, and further in view of Boliver (U.S. 2004/0257020). The modified container of Fiterman et al. discloses the claimed invention except for the electronic motion sensor.  Boliver teaches that it is known to provide a container with an electronic motion sensor (see elements 16, 17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Fiterman et al. with an electronic motion sensor, as taught by Boliver, in order to allow the user to open the isolation door without contact from the user.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fiterman et al. (U.S. 5,137,212) in view of Yang et al. (U.S. 2009/0184125). Fiterman et al. discloses the claimed invention except for the perimeter light.  Yang et al. teaches that it is known to provide a container with a perimeter light (see element 140).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Fiterman et al. with perimeter light, as taught by Yang et al., in order to allow the user to view the inside of the container.

Regarding claim 10, the perimeter light, as modified by Yang et al., is activated by triggering an electronic motion sensor located on the disposal bin, as taught by Yang et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fiterman et al. (U.S. 5,137,212) in view of Sadallah (U.S. 7,121,027). Fiterman et al. discloses the claimed invention except for the peel-and-stick vinyl skins.  Sadallah teaches that it is known to provide a container with peel-and-stick vinyl skins (see Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Fiterman et al. with peel-and-stick vinyl skins, as taught by Sadallah, in order to give the container a decorative appearance.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fiterman et al. (U.S. 5,137,212) in view of Krishnamurthy et al. (U.S. 2018/0016096). Fiterman et al. discloses the claimed invention except for the sensor system for touch-free operation of a speaker.  Krishnamurthy et al. teaches that it is known to provide a container with sensor system for touch-free operation of a speaker (see paragraph [0038]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Fiterman et al. with sensor system for touch-free operation of a speaker, as taught by Krishnamurthy et al., in order to give the user an auditory indicator of the status within the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the inner and outer container structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736